Citation Nr: 1812737	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-44 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss, to include as due to lead exposure.

3.  Entitlement to service connection for depression, to include as due to undiagnosed illness and/or lead and asbestos exposures.

4.  Entitlement to service connection for hyperthyroidism, to include as due to undiagnosed illness and/or lead and asbestos exposures.

5.  Entitlement to service connection for right and left leg disorders, manifested by pain and stiffness.

6.  Entitlement to service connection for a right and left hand disorders, manifested by pain and locking.

7.  Entitlement to service connection for removal of the gall bladder, to include as due to undiagnosed illness and/or lead and asbestos exposures.

8.  Entitlement to service connection for a heart disorder, to include as due to undiagnosed illness and/or lead and asbestos exposures.

9.  Entitlement to service connection for a disorder manifested by persistent hiccups, to include as due to undiagnosed illness and/or lead and asbestos exposures.

10.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease (GERD), diarrhea, weight loss, and vomiting, to include as due to undiagnosed illness and/or lead and asbestos exposures.  

11.  Entitlement to service connection for right arm neuropathy.

12.  Entitlement to service connection for a cervical spine disorder manifested by neck pain.

13.  Entitlement to service connection for sleep apnea/sleep disturbance, to include as due to undiagnosed illness and/or lead and asbestos exposures.

14.  Entitlement to service connection for tinnitus, claimed as ringing in ears, to include as due to lead exposure.

15.  Entitlement to service connection for a skin disorder, claimed as a skin rash, to include as due to undiagnosed illness and/or lead and asbestos exposures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from August 1989 to August 1992. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions rendered in February 2012 and November 2014 of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues enumerated from 2 to 15 on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1993 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hearing loss. 

2.  Evidence associated with the electronic claims file since the July 1993 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim of service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.



CONCLUSIONS OF LAW

1.  The July 1993 RO rating decision that denied the Veteran's claim of service connection for hearing loss is final.  38 U.S.C. § 7105(b) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  As evidence received since the RO's July 1993 denial is new and material, the criteria for reopening of the Veteran's claim of service connection for bilateral hearing loss have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for bilateral hearing loss.  As such, the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C. §§ 5108, 7105(c) (2012).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Entitlement to service connection for hearing loss was originally denied in a July 1993 rating decision.  The RO highlighted that hearing loss was not shown in the evidence of record.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between July 1993 and July 1994, which would have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the July 1993 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

In September 2011, the Veteran sought to reopen the claim of entitlement to service connection for bilateral hearing loss.  This appeal arises from the RO's February 2012 rating decision that confirmed and continued the previous denial of entitlement to service connection for hearing loss.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
 Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence of record received since the last prior final July 1993 rating decision includes multiple written statements from the Veteran asserting that he suffered from bilateral hearing loss related to in-service lead exposure; statements from the Veteran's spouse; VA treatment records dated through March 2016; private treatment records; and internet treatise evidence.  

Evidence received since the July 1993 rating decision is "new" in that it was not of record at the time of the July 1993 rating decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the existence of the causal relationship between the currently claimed disorder and events during active service.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).  Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for bilateral hearing loss are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


ORDER

As new and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for bilateral hearing loss is granted, to that extent only.


REMAND

A review of the electronic claims file reveals that further development on the matters enumerated from 2 to 15 on the title page is warranted.   

The Veteran has asserted that his claimed neck, bilateral leg, bilateral hand, and right arm disorders are causally related to his in-service duties.  He has also contended that his remaining claimed disorders are due to an undiagnosed illness or other qualifying chronic disability or are related to asserted in-service exposures to lead and asbestos aboard the USS Buchanan DDG-14.  He reported being exposed to lead and asbestos on the ship, to include while working around hazardous materials in the paint locker. 

Service personnel records detailed that the Veteran's assigned duties included Basic Damage Control, Signalman (underway replenishment), Line Handler, Pier Rover, and 3M Maintenance Man.  His enlisted performance record reflected that he was stationed on the USS Buchanan from June 1990 to September 1991.  Despite the Veteran's repeated assertions of Gulf War service in Southwest Asia in 1991, his service personnel records and the ship histories from 1990 and 1991 for the USS Buchanan did not show any time spent in Southwest Asia during his period of active service.  A response from the Environmental Surveillance Integration Program also showed that the Veteran was not in the database for Oil Well Fire Smoke Risk Analysis.  However, the AOJ has not undertaken necessary development concerning the Veteran's asserted in-service asbestos and lead exposures.  

There is no specific statutory guidance with regard to asbestos-related claims, nor has VA promulgated any regulations in regard to such claims.  However, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  See also VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section I, Subsection 3, and Chapter 2, Section C, Subsection 2; see also Ennis v. Brown, 4 Vet. App, 523, 527 (1993) (finding that VA must analyze an appellant's claim seeking entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines). 

With respect to claims involving asbestos exposure, VA must determine whether the Veteran's military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  The M21-1MR provides the following non-exclusive list of asbestos-related diseases/abnormalities:  fibrosis, the most commonly occurring of which are interstitial pulmonary fibrosis or asbestosis; tumors; pleural effusions and fibrosis; pleural plaques; mesotheliomas of pleura and peritoneum; lung cancer; bronchial cancer; cancer of the gastrointestinal tract; cancer of the larynx; cancer of the pharynx; and cancer of the urogenital system (except the prostate).  The M21-1MR also includes a military occupational specialty Handout to Determine Probability of In-Service Asbestos Exposure.  See M21-1MR, Part VI, Subpart ii, Chapter 1, Section I, Subsection 3(c).  According to this guidance, the probability of asbestos exposure for those with a military occupational specialty of Signalman was "minimal."

On remand, the AOJ must ensure all necessary development, to include obtaining any indicated VA examinations/medical opinions, regarding the claims based on exposure to asbestos and lead is undertaken.  In addition, the record only contains VA treatment records from Covington CBOC and Memphis VAMC dated from June 2009 to January 2011 and from January 2015 to March 2016.  On remand, all available VA treatment records from these facilities dated from January 2011 to January 2015 and from March 2016 to the present should be obtained and associated with the electronic claims file.  38 U.S.C. § 5103A(c) (2012); 38 C.F.R. § 3.159(c)(2) (2017); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must obtain updated treatment records pertaining to the Veteran's claimed disorders from Covington CBOC and Memphis VAMC for the time periods from January 2011 to January 2015 and from March 2016 to the present and associate them with the record.

2.  The AOJ must then ensure all necessary development, to include obtaining VA examinations/medical opinions, regarding the claims based on exposure to asbestos and lead is undertaken under M21-1MR.  Development should include contacting the service department, the National Personnel Records Center, or any other appropriate entity to attempt to verify the Veteran's alleged in-service asbestos and lead exposures.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the March 2016 statement of the case, September 2016 statement of the case, and September 2016 supplemental statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


